rmr_letterheadxcrop1a.jpg [rmr_letterheadxcrop1a.jpg]
Exhibit 10.20


EXECUTION VERSION





October 9, 2020




Mr. David Blackman
[ADDRESS OMITTED]




Dear David:


You and The RMR Group LLC (“RMR”) are entering into this letter agreement (this
“Agreement”) to confirm the terms and conditions of your retirement from RMR on
June 30, 2021 (the “Retirement Date”).


I.TRANSITION PERIOD AND RETIREMENT


A.Resignations. You will continue to serve as an Executive Vice President of
RMR, President and Chief Executive Officer of Tremont Realty Advisors LLC,
President, Chief Executive Officer and Managing Trustee of Tremont Mortgage
Trust (“TRMT”), and President and Chief Executive Officer of Office Properties
Income Trust (“OPI”), and all other current offices of RMR, Tremont Realty
Advisors LLC, TRMT and OPI and any of their affiliates until December 31, 2020
as of which date you will resign from all such offices (other than Managing
Trustee of OPI) and from any other officer or related positions you hold within
RMR and any of its managed and affiliated companies (collectively, the “RMR
Companies”). You will resign as a Managing Trustee of OPI and any other board
positions on the earliest of: (1) the 2021 annual meeting of shareholders; (2)
June 30, 2021; or (3) as requested by RMR or the applicable board of trustees.
You will continue to serve as an employee of RMR until the Retirement Date in
order to transition your duties and responsibilities to your successor(s).


B.Payments until the Retirement Date. Until December 31, 2020, you will continue
to receive your same cash salary compensation and benefits as you currently
receive. From January 1, 2021 until the Retirement Date, RMR will pay your base
salary at a rate of $10,000 per month. Subject to any contribution required by
you consistent with past practices, RMR will also maintain and provide all your
current insurance and employee benefits until the Retirement Date.


C.Retirement and Transition Responsibilities. From January 1, 2021 until the
Retirement Date, you will work towards the orderly transition of your
responsibilities and use all reasonable efforts to assist in training your
successor(s). It is understood that you may not come into the office every day
or even regularly during this transition period.



--------------------------------------------------------------------------------

David Blackman
October 9, 2020
Page 2


D.Licensing. As soon as practicable after this Agreement is executed, RMR will
take all reasonable steps and work with its managed companies to the best of its
ability to remove you from any lender or other applicable licenses. You agree to
cooperate with all such efforts.


E.Payments and Benefits on the Retirement Date. On the Retirement Date, RMR will
pay your unpaid wages for the period through the Retirement Date, subject to all
usual and applicable taxes and deductions. Your health insurance on RMR’s group
plan will terminate on the Retirement Date. To continue any health insurance
beyond the Retirement Date, you must complete a continuation of coverage (COBRA)
election form and make timely payments for coverage. Information regarding COBRA
will be mailed to you. Any group life and disability insurance on our group plan
will terminate on the Retirement Date, as will your participation in the RMR
401(k) plan.


F.Retirement Benefits. Provided you sign and do not revoke the Waivers and
Releases of Claims attached as Exhibit A and Exhibit B and you satisfactorily
perform your transition responsibilities, you will receive the following
additional retirement payments and benefits:
(1)Cash Payments. RMR will pay you a lump sum payment of $1,425,000, subject to
applicable deductions, on the later of January 31, 2021 or ten days after your
execution of Exhibit A, and a second lump sum payment of $1,425,000, subject to
applicable deductions, on the later of July 31, 2021 or ten days after your
execution of Exhibit B.
(2)RMR and RMR Company Share Grants.


a.Prior to the Retirement Date, RMR will recommend to the Board of Directors of
The RMR Group Inc. and the Boards of Directors and Boards of Trustees of
Industrial Logistics Properties Trust, OPI, Service Properties Trust,
Diversified Healthcare Trust, TRMT, TravelCenters of America Inc. and Five Star
Senior Living Inc. (together, the “RMR Public Companies”) that all of your
existing share grants vest (which vesting includes the lifting of any
restrictions) immediately in full upon the Retirement Date and that you be
permitted to settle any resulting tax liability with vesting shares, commonly
referred to as “net share settlement,” on a company-by-company basis. RMR will
cooperate with you in removing any restrictive legends from your vested shares
in the RMR Public Companies.


b.You agree for the benefit of the applicable RMR Public Company that, as long
as you own the shares referenced above in 2(a) in the RMR Public Companies, your
shares shall be voted at any meeting of the shareholders of the RMR Public
Companies or in connection with any consent solicitation or other action by
shareholders in favor of all nominees for director and all proposals recommended
by the Board of Directors or Trustees in the proxy statement for such meeting or
materials for such written consent or other action. This obligation does not
apply to your estate. If your shares are not voted in accordance with this
covenant and such failure continues after notice, you agree to pay liquidated
damages to the applicable RMR



--------------------------------------------------------------------------------

David Blackman
October 9, 2020
Page 3


Public Company in an amount equal to the market value of the shares not so
voted. For the avoidance of doubt, this provision is for the benefit of each RMR
Public Company only with respect to your shares in such company and is not an
agreement with RMR.


c.You understand and agree that, although the RMR Code of Business Conduct and
Ethics will no longer apply to you after the Retirement Date, you are subject to
all laws and regulations with respect to all of your shares in the RMR Public
Companies, including, but not limited to, those applicable to the purchase or
sale of securities while in possession of material, non-public information
concerning the RMR Public Companies.


(3)Mobile Phone Number. RMR agrees to consent to and cooperate with you in the
transfer to you of the mobile phone number (No. [PHONE NUMBER OMITTED]), and to
pay for any costs associated with such transfer (except that you will be
responsible for the cost of replacement equipment and service). You agree to be
responsible for all cell phone payments for service after the Retirement Date.


II.TAX PROVISIONS


You agree that you shall be responsible and will pay your own tax obligations
and/or liabilities created under state or federal tax laws by this Agreement.


III.INTERNAL ANNOUNCEMENT AND LETTER OF REFERENCE


You and Adam Portnoy, RMR’s President and Chief Executive Officer, will agree on
the timing and content of internal emails and communications to employees of
RMR, and external announcements, regarding your retirement. Following the
Retirement Date and provided you sign, return and do not revoke the Waiver and
Release of Claims attached as Exhibit B, Mr. Portnoy will provide you with a
letter of reference which shall be in form and substance mutually acceptable to
you and Mr. Portnoy.


IV.CONFIDENTIALITY


You agree that, unless otherwise agreed, on or before the Retirement Date, you
will return to RMR all property of RMR including, but not limited, to all
documents, records, materials, software, equipment, building keys or entry
cards, and other physical property that have come into your possession or been
produced by you in connection with your employment with RMR; it being agreed,
however, that you may retain any home technology issued to you by RMR including
mobile telephones, iPads, laptops, and desktops. You agree to delete all
information related to the RMR Companies from this technology immediately after
the Retirement Date, unless we otherwise agree.


In addition, you shall not at any time reveal to any person or entity, except to
employees of RMR who need to know such information for purposes of their
employment or as otherwise authorized by RMR in writing, any confidential
information of RMR or any RMR Company, including, but not limited to
confidential information regarding (i) the marketing, business and



--------------------------------------------------------------------------------

David Blackman
October 9, 2020
Page 4


financial activities and/or strategies of RMR or any RMR Company, (ii) the
costs, sources of supply, financial performance, projects, plans, branding,
acquisition or dispositions, proposals and strategic plans of RMR or any RMR
Company, (iii) any property or tenant information of RMR or any RMR Company, and
(iv) information and discussions concerning any past or present lawsuits,
arbitrations or other pending or threatened disputes in which RMR or any RMR
Company is or was a party.


Nothing in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any government agency or entity, including, but not
limited, to the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of applicable law. You do not need prior authorization
of RMR to make any such reports or disclosures and you are not required to
notify RMR that you have made such reports or disclosures.


V.NON-DISPARAGEMENT


You agree not to make harmful or disparaging remarks, written or oral,
concerning RMR or any RMR Company, or any of its or their respective directors,
officers, trustees, employees, agents or service providers. RMR agrees to
instruct its executive officers not to make any harmful or disparaging remarks,
written or oral, concerning you. Nothing in this provision shall prevent you or
RMR from testifying truthfully in connection with any litigation, arbitration or
administrative proceeding when compelled by subpoena, regulation or court order.


VI.NON-SOLICITATION


You agree that for five (5) years following the Retirement Date, you will not,
directly or indirectly, without the prior written consent of RMR, solicit,
attempt to solicit, assist others to solicit, hire, or assist others to hire for
employment any person who is, or within the preceding six (6) months was, an
employee of RMR or any RMR Company.


VII.BREACH OF SECTIONS IV, V OR VI


The parties agree that any material breach of Sections IV, V or VI of this
Agreement will cause irreparable damage to the non-breaching party and that, in
the event of such a material breach or threatened material breach, the
non-breaching party shall have, in addition to any and all remedies at law, the
right to an injunction, specific performance or other equitable relief to
prevent the violation of any obligations hereunder. The parties agree that, in
the event that any provision of Section IV, V, or VI shall be determined by any
court of competent jurisdiction or arbitration panel to be unenforceable, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.


VIII.COOPERATION


After the Retirement Date and until December 31, 2021, upon the request of RMR,
you agree to make yourself reasonably available to provide any additional
transitional services at a



--------------------------------------------------------------------------------

David Blackman
October 9, 2020
Page 5


rate of $250 per hour, plus reimbursement of any approved out-of-pocket
expenses. Any such services shall be deemed a consultancy and you shall perform
such services as an independent contractor, assuming all applicable tax
obligations. You acknowledge that as an independent contractor you will not be
eligible for any benefits afforded employees of RMR and any RMR Company.


Without limitation as to time, you further agree to cooperate with RMR and any
RMR Company, at reasonable times and places, with respect to all matters arising
during or related to your continuing or past employment, including but not
limited to all formal or informal matters in connection with any government
investigation, internal investigation, litigation, regulatory or other
proceeding which may have arisen or which may arise. RMR or such RMR Company
will reimburse you for all reasonable out-of-pocket expenses (not including lost
time or opportunity). RMR or such RMR Company will provide appropriate legal
representation for you in a manner reasonably determined by RMR or such RMR
Company.


IX.INDEMNIFICATION AND DEFENSE


Any and all indemnification agreements you have from RMR and any RMR Companies
continue to provide for the respective parties’ rights and obligations with
respect to the matters set forth therein. Further, you will maintain any rights
you have to indemnification and defense under any bylaws or insurance policies
by RMR as well as any rights you have under the common law.


X.NON-WAIVER


Any waiver by a party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach of such provision
or any other provision hereof.


XI.NON-ADMISSION


The parties agree and acknowledge that the considerations exchanged herein do
not constitute and shall be not construed as constituting an admission of any
sort on the part of either party.


XII.NON-USE IN SUBSEQUENT PROCEEDINGS


The parties agree that this Agreement may not be used as evidence in any
subsequent proceeding of any kind except one in which one of the parties alleges
a breach of the terms of this Agreement or the Waivers and Releases of Claims or
one in which one of the parties elects to use this Agreement as a defense to any
claim.



--------------------------------------------------------------------------------

David Blackman
October 9, 2020
Page 6


XIII.ENTIRE AGREEMENT


This Agreement, together with the Waivers and Releases of Claims, constitutes
the entire agreement between the parties concerning the terms and conditions of
your separation of employment from RMR and supersedes all prior and
contemporaneous agreements, understandings, negotiations, and discussions,
whether oral or written, between the parties, except for any indemnification
agreements as noted above, any applicable equity agreements and the Mutual
Agreement to Resolve Disputes and Arbitrate Claims effective April 16, 2012, all
of which remain in full force and effect. You agree that RMR has not made any
warranties, representations, or promises to you regarding the meaning or
implication of any provision of this Agreement other than as stated herein.


XIV.NO ORAL MODIFICATION


Any amendments to this Agreement shall be in writing and signed by you and an
authorized representative of RMR.


XV.SEVERABILITY


In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction or an arbitrator or arbitration panel to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision.


XVI.GOVERNING LAW, JURISDICTION AND SUCCESSOR AND ASSIGNS


This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts without reference to any conflict of law
principles, and shall be binding upon and inure to the benefit of you and your
heirs, successors, and beneficiaries, and RMR and its agents, affiliates,
representatives, successors, and assigns. If you die before receiving the
payments stated herein, the remaining payments will be made to your spouse. If
your spouse is not alive at the time, the remaining payments will be made to
your estate. If you die or are incapacitated prior to executing the Waivers and
Releases of Claims attached as Exhibit A and Exhibit B, your legal
representative may sign on your behalf.


The parties irrevocably agree that any dispute regarding this Agreement shall be
settled by binding arbitration in accordance with the Mutual Agreement to
Resolve Disputes and Arbitrate Claims.


XVII.VOLUNTARY ACT


By signing this Agreement, you acknowledge and agree that you are doing so
knowingly and voluntarily in order to receive the payments and benefits provided
for herein. By signing this Agreement, you represent that you fully understand
your right to review all aspects of this Agreement, that you have carefully read
and fully understand all the provisions of this Agreement, that you had an
opportunity to ask questions and consult with an attorney of your



--------------------------------------------------------------------------------

David Blackman
October 9, 2020
Page 7


choice before signing this Agreement; and that you are freely, knowingly, and
voluntarily entering into this Agreement.


If you determine to accept this Agreement, understand it, and consent to it,
please sign in the space provided below and return a copy so signed to us.





Very truly yours,/s/ Jennifer B. ClarkJennifer B. ClarkExecutive Vice President
and General CounselAGREED TO AND ACCEPTED:/s/ David BlackmanDavid BlackmanDated:
October 9, 2020









--------------------------------------------------------------------------------



EXHIBIT A


WAIVER AND RELEASE OF CLAIMS


You, your heirs, executors, legal representatives, successors and assigns,
individually and in their beneficial capacity, hereby unconditionally and
irrevocably release and forever discharge The RMR Group Inc. and The RMR Group
LLC (together, “RMR”), Industrial Logistics Properties Trust, Office Properties
Income Trust, Service Properties Trust, Diversified Healthcare Trust, Tremont
Mortgage Trust, Five Star Senior Living Inc., TravelCenters of America Inc.,
Sonesta International Hotels Corporation, RMR Mortgage Trust, RMR Advisors LLC,
Tremont Realty Advisors LLC and ABP Trust and any other companies managed by RMR
from time to time, and its and their past, present and future officers,
directors, trustees, employees, representatives, shareholders, attorneys,
agents, consultants, contractors, successors, and affiliates – hereinafter
referred to as the “Releasees” – or any of them of and from any and all suits,
claims, demands, interest, costs (including attorneys’ fees and costs actually
incurred), expenses, actions and causes of action, rights, liabilities,
obligations, promises, agreements, controversies, losses and debts of any nature
whatsoever which you, your heirs, executors, legal representatives, successors
and assigns, individually and/or in their beneficial capacity, now have, own or
hold, or at any time heretofore ever had, owned or held, or could have owned or
held, whether known or unknown, suspected or unsuspected, from the beginning of
the world to the date of execution of this Waiver and Release of Claims
including, without limitation, any claims arising at law or in equity or in a
court, administrative, arbitration, or other tribunal of any state or country
arising out of or in connection with your employment by RMR; any claims against
the Releasees based on statute, regulation, ordinance, contract, or tort; any
claims against the Releasees relating to wages, compensation, benefits,
retaliation, negligence, or wrongful discharge; any claims arising under Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended, the Older Workers’ Benefit Protection Act, as
amended, the Equal Pay Act, as amended, the Fair Labor Standards Act, as
amended, the Employment Retirement Income Security Act, as amended, the
Americans with Disabilities Act of 1990 (“ADA”), as amended, The ADA Amendments
Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and Retraining
Notification Act, the Genetic Information Non-Discrimination Act, the Civil
Rights Act of 1991, as amended, the Family Medical Leave Act of 1993, as
amended, and the Rehabilitation Act, as amended; The Massachusetts Fair
Employment Practices Act (Massachusetts General Laws Chapter 151B), The
Massachusetts Equal Rights Act, The Massachusetts Equal Pay Act, the
Massachusetts Privacy Statute, The Massachusetts Civil Rights Act, the
Massachusetts Payment of Wages Act (Massachusetts General Laws Chapter 149
sections 148 and 150), the Massachusetts Overtime regulations (Massachusetts
General Laws Chapter 151 sections 1A and 1B), the Massachusetts Meal Break
regulations (Massachusetts General Laws Chapter 149 sections 100 and 101) and
any other claims under any federal or state law for unpaid or delayed payment of
wages, overtime, bonuses, commissions, incentive payments or severance, missed
or interrupted meal periods, interest, attorneys’ fees, costs, expenses,
liquidated damages, treble damages or damages of any kind to the maximum extent
permitted by law and any claims against the Releasees arising under any and all
applicable state, federal, or local ordinances, statutory, common law, or other
claims of any nature whatsoever except for unemployment compensation benefits
or, in Massachusetts, workers’ compensation benefits.



--------------------------------------------------------------------------------



Nothing in this Waiver and Release of Claims shall affect the EEOC’s rights and
responsibilities to enforce the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the National Labor
Relations Act or any other applicable law, nor shall anything in this Waiver and
Release of Claims be construed as a basis for interfering with your protected
right to file a timely charge with, or participate in an investigation or
proceeding conducted by, the EEOC, the National Labor Relations Board (the
“NLRB”), or any other state, federal or local government entity; provided,
however, if the EEOC, the NLRB, or any other state, federal or local government
entity commences an investigation on your behalf, you specifically waive and
release your right, if any, to recover any monetary or other benefits of any
sort whatsoever arising from any such investigation or otherwise, nor will you
seek or accept reinstatement to your former position with RMR.


Nothing in this Waiver and Release of Claims prohibits you from reporting
possible violations of federal law or regulation to any government agency or
entity, including, but not limited to, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures that
are protected under the whistleblower provisions of applicable law. You do not
need prior authorization of RMR to make any such reports or disclosures and you
are not required to notify RMR that you have made such reports or disclosures.
Further, notwithstanding anything to the contrary in this Waiver and Release of
Claims, you are not releasing your rights or claims to vested benefits, your
rights or claims to indemnification and defense, and your rights or claims in
the letter, dated October __, 2020 between you and RMR (the “Letter Agreement”)
and any relevant plan documents.


You acknowledge that you have carefully read and fully understand this Waiver
and Release of Claims. You acknowledge that you have not relied on any
statement, written or oral, which is not set forth in this Waiver and Release of
Claims. You further acknowledge that you are hereby advised in writing to
consult with an attorney prior to executing this Waiver and Release of Claims;
that you are not waiving or releasing any rights or claims that may arise after
the date of execution of this Waiver and Release of Claims; that you are
releasing claims under the Age Discrimination in Employment Act (ADEA); that you
execute this Waiver and Release of Claims in exchange for monies in addition to
those to which you are already entitled; that RMR gave you a period of at least
twenty-one (21) days within which to consider this Waiver and Release of Claims
and a period of seven (7) days following your execution of this Waiver and
Release of Claims to revoke your ADEA waiver as provided below; that if you
voluntarily execute this Waiver and Release of Claims prior to the expiration of
the 21st day, you will voluntarily waive the remainder of the 21 day
consideration period; that any changes to this Waiver and Release of Claims by
you once it has been presented to you will not restart the 21 day consideration
period; and you enter into this Waiver and Release of Claims knowingly,
willingly and voluntarily in exchange for the release payments and benefits. To
receive the retirement payments and benefits provided in the Letter Agreement,
this Waiver and Release of Claims must be signed and returned to Diane Proctor,
at RMR, at Two Newton Place, Suite 300, 255 Washington Street, Newton, MA 02458,
or at, if by email delivery, dproctor@rmrgroup.com, on any date between December
31, 2020 and March 31, 2021. Nothing in this Waiver and Release of Claims
constitutes a waiver any rights you have under the Letter Agreement.



--------------------------------------------------------------------------------



You may revoke your release of your ADEA claims up to seven (7) days following
your signing this Waiver and Release of Claims. Notice of revocation must be
received in writing by Diane Proctor, at RMR, Two Newton Place, Suite 300, 255
Washington Street, Newton, MA 02458, no later than the seventh day (excluding
the date of execution) following the execution of this Waiver and Release of
Claims. The ADEA release is not effective or enforceable until expiration of the
seven day period. However, the ADEA release becomes fully effective, valid and
irrevocable if it has not been revoked within the seven day period immediately
following your execution of this Waiver and Release of Claims. The parties agree
that if you exercise your right to revoke this Waiver and Release of Claims,
then you are not entitled to any of the retirement payments and benefits set
forth in Section I.F. of the Letter Agreement. This Waiver and Release of Claims
shall become effective eight (8) days after your execution if you have not
revoked your signature as herein provided.


I hereby provide this Waiver and Release of Claims as of the date indicated
below and acknowledge that the execution of this Waiver and Release of Claims is
in further consideration of the benefits set forth in Section I.F. of the Letter
Agreement, to which I acknowledge I would not be entitled if I did not sign this
Waiver and Release of Claims. I intend that this Waiver and Release of Claims
become a binding agreement by and between me and RMR if I do not revoke my
acceptance within seven (7) days.



David BlackmanDated: October 9, 2020























--------------------------------------------------------------------------------



EXHIBIT B


WAIVER AND RELEASE OF CLAIMS


You, your heirs, executors, legal representatives, successors and assigns,
individually and in their beneficial capacity, hereby unconditionally and
irrevocably release and forever discharge The RMR Group Inc. and The RMR Group
LLC (together, “RMR”), Industrial Logistics Properties Trust, Office Properties
Income Trust, Service Properties Trust, Diversified Healthcare Trust, Tremont
Mortgage Trust, Five Star Senior Living Inc., TravelCenters of America Inc.,
Sonesta International Hotels Corporation, RMR Mortgage Trust, RMR Advisors LLC,
Tremont Realty Advisors LLC and ABP Trust and any other companies managed by RMR
from time to time, and its and their past, present and future officers,
directors, trustees, employees, representatives, shareholders, attorneys,
agents, consultants, contractors, successors, and affiliates – hereinafter
referred to as the “Releasees” – or any of them of and from any and all suits,
claims, demands, interest, costs (including attorneys’ fees and costs actually
incurred), expenses, actions and causes of action, rights, liabilities,
obligations, promises, agreements, controversies, losses and debts of any nature
whatsoever which you, your heirs, executors, legal representatives, successors
and assigns, individually and/or in their beneficial capacity, now have, own or
hold, or at any time heretofore ever had, owned or held, or could have owned or
held, whether known or unknown, suspected or unsuspected, from the beginning of
the world to the date of execution of this Waiver and Release of Claims
including, without limitation, any claims arising at law or in equity or in a
court, administrative, arbitration, or other tribunal of any state or country
arising out of or in connection with your employment by RMR; any claims against
the Releasees based on statute, regulation, ordinance, contract, or tort; any
claims against the Releasees relating to wages, compensation, benefits,
retaliation, negligence, or wrongful discharge; any claims arising under Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended, the Older Workers’ Benefit Protection Act, as
amended, the Equal Pay Act, as amended, the Fair Labor Standards Act, as
amended, the Employment Retirement Income Security Act, as amended, the
Americans with Disabilities Act of 1990 (“ADA”), as amended, The ADA Amendments
Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and Retraining
Notification Act, the Genetic Information Non-Discrimination Act, the Civil
Rights Act of 1991, as amended, the Family Medical Leave Act of 1993, as
amended, and the Rehabilitation Act, as amended; The Massachusetts Fair
Employment Practices Act (Massachusetts General Laws Chapter 151B), The
Massachusetts Equal Rights Act, The Massachusetts Equal Pay Act, the
Massachusetts Privacy Statute, The Massachusetts Civil Rights Act, the
Massachusetts Payment of Wages Act (Massachusetts General Laws Chapter 149
sections 148 and 150), the Massachusetts Overtime regulations (Massachusetts
General Laws Chapter 151 sections 1A and 1B), the Massachusetts Meal Break
regulations (Massachusetts General Laws Chapter 149 sections 100 and 101) and
any other claims under any federal or state law for unpaid or delayed payment of
wages, overtime, bonuses, commissions, incentive payments or severance, missed
or interrupted meal periods, interest, attorneys’ fees, costs, expenses,
liquidated damages, treble damages or damages of any kind to the maximum extent
permitted by law and any claims against the Releasees arising under any and all
applicable state, federal, or local ordinances, statutory, common law, or other
claims of any nature whatsoever except for unemployment compensation benefits
or, in Massachusetts, workers’ compensation benefits.



--------------------------------------------------------------------------------



Nothing in this Waiver and Release of Claims shall affect the EEOC’s rights and
responsibilities to enforce the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the National Labor
Relations Act or any other applicable law, nor shall anything in this Waiver and
Release of Claims be construed as a basis for interfering with your protected
right to file a timely charge with, or participate in an investigation or
proceeding conducted by, the EEOC, the National Labor Relations Board (the
“NLRB”), or any other state, federal or local government entity; provided,
however, if the EEOC, the NLRB, or any other state, federal or local government
entity commences an investigation on your behalf, you specifically waive and
release your right, if any, to recover any monetary or other benefits of any
sort whatsoever arising from any such investigation or otherwise, nor will you
seek or accept reinstatement to your former position with RMR.


Nothing in this Waiver and Release of Claims prohibits you from reporting
possible violations of federal law or regulation to any government agency or
entity, including, but not limited to, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures that
are protected under the whistleblower provisions of applicable law. You do not
need prior authorization of RMR to make any such reports or disclosures and you
are not required to notify RMR that you have made such reports or disclosures.
Further, notwithstanding anything to the contrary in this Waiver and Release of
Claims, you are not releasing your rights or claims to vested benefits, your
rights or claims to indemnification and defense, and your rights or claims in
the letter, dated October __, 2018 between you and RMR (the “Letter Agreement”)
and any relevant plan documents.


You acknowledge that you have carefully read and fully understand this Waiver
and Release of Claims. You acknowledge that you have not relied on any
statement, written or oral, which is not set forth in this Waiver and Release of
Claims. You further acknowledge that you are hereby advised in writing to
consult with an attorney prior to executing this Waiver and Release of Claims;
that you are not waiving or releasing any rights or claims that may arise after
the date of execution of this Waiver and Release of Claims; that you are
releasing claims under the Age Discrimination in Employment Act (ADEA); that you
execute this Waiver and Release of Claims in exchange for monies in addition to
those to which you are already entitled; that RMR gave you a period of at least
twenty-one (21) days within which to consider this Waiver and Release of Claims
and a period of seven (7) days following your execution of this Waiver and
Release of Claims to revoke your ADEA waiver as provided below; that if you
voluntarily execute this Waiver and Release of Claims prior to the expiration of
the 21st day, you will voluntarily waive the remainder of the 21 day
consideration period; that any changes to this Waiver and Release of Claims by
you once it has been presented to you will not restart the 21 day consideration
period; and you enter into this Waiver and Release of Claims knowingly,
willingly and voluntarily in exchange for the release payments and benefits. To
receive the retirement payments and benefits provided in the Letter Agreement,
this Waiver and Release of Claims must be signed and returned to Diane Proctor,
at RMR, at Two Newton Place, Suite 300, 255 Washington Street, Newton, MA 02458,
or at, if by email delivery, dproctor@rmrgroup.com, on any date between June 30,
2021 and July 31, 2021. Nothing in this Waiver and Release of Claims constitutes
a waiver any rights you have under the Letter Agreement.



--------------------------------------------------------------------------------



You may revoke your release of your ADEA claims up to seven (7) days following
your signing this Waiver and Release of Claims. Notice of revocation must be
received in writing by Diane Proctor, at RMR, Two Newton Place, Suite 300, 255
Washington Street, Newton, MA 02458, no later than the seventh day (excluding
the date of execution) following the execution of this Waiver and Release of
Claims. The ADEA release is not effective or enforceable until expiration of the
seven day period. However, the ADEA release becomes fully effective, valid and
irrevocable if it has not been revoked within the seven day period immediately
following your execution of this Waiver and Release of Claims. The parties agree
that if you exercise your right to revoke this Waiver and Release of Claims,
then you are not entitled to any of the retirement payments and benefits set
forth in Section I.F. of the Letter Agreement. This Waiver and Release of Claims
shall become effective eight (8) days after your execution if you have not
revoked your signature as herein provided.


I hereby provide this Waiver and Release of Claims as of the date indicated
below and acknowledge that the execution of this Waiver and Release of Claims is
in further consideration of the benefits set forth in Section I.F. of the Letter
Agreement, to which I acknowledge I would not be entitled if I did not sign this
Waiver and Release of Claims. I intend that this Waiver and Release of Claims
become a binding agreement by and between me and RMR if I do not revoke my
acceptance within seven (7) days.



David BlackmanDated: October 9, 2020


